

117 HR 894 IH: No Tax Breaks for Sanctuary Cities Act
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 894IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mr. Rosendale (for himself, Mr. Gosar, Mr. Duncan, Mr. Weber of Texas, Mr. Harris, Mr. Roy, Mr. Norman, Mr. Clyde, Mr. Moore of Alabama, Mr. Hice of Georgia, Mr. Gohmert, Mrs. Greene of Georgia, Mr. LaMalfa, Mr. Mooney, Mr. Good of Virginia, Mr. Gibbs, Mr. Jackson, Mr. Perry, and Mr. Steube) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to deny the tax exempt status for bonds issued by sanctuary jurisdictions.1.Short titleThis Act may be cited as the No Tax Breaks for Sanctuary Cities Act.2.Denial of tax exempt status for bonds issued by sanctuary jurisdictions(a)In generalSubsection (b) of section 103 of the Internal Revenue Code of 1986 is amended by adding at the end the following:(4)Bond issued by sanctuary jurisdictionAny bond that is issued by a sanctuary jurisdiction..(b)Sanctuary jurisdiction definedSection 103(c) of such Code is amended by adding at the end the following:(3)Sanctuary jurisdictionThe term sanctuary jurisdiction means a State or political subdivision of a State that has in effect a statute, ordinance, policy, or practice that prohibits or restricts any government entity or official from—(A)sending, receiving, maintaining, or exchanging with any Federal, State, or local government entity information regarding the citizenship or immigration status (lawful or unlawful) of any individual, or(B)complying with a request lawfully made by the Department of Homeland Security under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226 and 1357) to comply with a detainer for, or notify about the release of, an individual..(c)Effective dateThe amendments made by this section shall apply in taxable years ending after the date of the enactment of this Act to any obligation issued after the date of the enactment of this Act.